DETAILED ACTION
	This is the final office action for application 16/074,901, which is a national stage entry of PCT/US17/16204, filed 2/2/2017, which claims priority to provisional application 62/290,180, filed 2/2/2016, after the request for continued examination filed 12/4/2020.
	Claims 1-7 and 10-1 are pending in the application. Claims 4-7 are considered herein.
	The prior art rejections of record are respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, et al. (Journal of Power Sources 274 (2015) 922-927).
In reference to Claim 4, Xu teaches a polymer ionic exchange membrane (paragraph 3, column 2, page 923).
This membrane comprises graphene oxide and an ionic liquid covalently bonded to the graphene oxide to form a graphene oxide ionic liquid nanocomposite (paragraph 3, column 2, page 923).

This disclosure teaches the limitations of Claim 4, wherein a ratio of the graphene oxide to the ionic liquid is from about 50:50 up to an including about 75:25 by weight.
Xu teaches that ionic-liquid functionalized graphene oxide is incorporated into a solution comprising the polymer matrix material at an amount of 5 wt% (paragraph 3, column 2, page 923).
It appears that this disclosure teaches that the ionic liquid-graphene oxide composite is incorporated into the membrane at a level of 5 wt%, which teaches the limitations of Claim 4, wherein the nanocomposite membrane includes 2.5-20 wt% of the graphene oxide ionic liquid nanocomposite.
It is the Examiner’s position that anions are structurally capable of exchanging in the membrane of Xu, because the abstract of Xu teaches that the ionic liquid structure has an associated anion.
The limitation “anion exchange membrane” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 5, the membrane of Xu further comprises a base membrane, corresponding to the portion of the membrane corresponding to the poly(2,20-m-(phenylene)-5,50-bibenzimidazole (PBI) portion of the membrane (paragraph 3, column 2, page 923).
In reference to Claim 6, Xu teaches that PBI is a polymer electrolyte membrane (columns 1 and 2, page 922).
In reference to Claim 7, Xu teaches that the ionic liquid is 1-(3-aminopropyl)-3-methylimidazolium bromide (paragraph 3, column 2, page 923).
This teaches the limitations of Claim 7, wherein the ionic liquid is derived from (i.e. can be derived from/is a functionalized form of) 1-(3-aminopropyl) imidazole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. (Journal of Power Sources 274 (2015) 922-927), in view of Xue, et al. (International Journal of Hydrogen Energy 39 (2014) 7931-7939).
In reference to Claim 4, Xu teaches a polymer ionic exchange membrane (paragraph 3, column 2, page 923). It is the Examiner’s position that the membrane of Xu is structurally capable of functioning as an anion exchange membrane.
This membrane comprises graphene oxide and an ionic liquid covalently bonded to the graphene oxide to form a graphene oxide ionic liquid nanocomposite (paragraph 3, column 2, page 923).
Xu teaches that 0.05 g of ionic liquid and 0.05 g of graphene oxide are reacted to form the graphene oxide ionic liquid nanocomposite (paragraph 3, column 2, page 923), which is a ratio of graphene oxide to ionic liquid of 50:50. 
However, if it is found that the final product of the graphene oxide-ionic liquid nanocomposite does not teach the graphene oxide-ionic liquid ratio recited in Claim 4, then it is the Examiner’s position that the claimed ratios would be obvious, in light of the teachings of Xue, as follows.
Further, Xu teaches that ionic-liquid functionalized graphene oxide is incorporated into a solution comprising the polymer matrix material at an amount of 5 wt% (paragraph 3, column 2, page 923).
If it is found that this disclosure does not teaches that the ionic liquid-graphene oxide composite is incorporated into the membrane at a level of 5 wt%, which teaches the limitations of Claim 4 wherein the nanocomposite membrane includes 2.5-20 wt% of the graphene oxide ionic liquid nanocomposite, then it is the Examiner’s position that the claimed ratios would be obvious, in light of the teachings of Xue, as follows.
To solve the same problem of providing polybenzimidazole ion exchange membranes comprising functionalized graphene oxide, Xue teaches a series of imidazolium-functionalized graphene oxide/ polybenzimidazole composite membranes (Fig. 9, with details of formation described on page 7933).
Xue teaches that the amount of functionalized graphene oxide in the polybenzimidazole composites controls the ionic conductivity of the membrane (Fig. 9). Specifically, Xue teaches that higher 
Therefore, Xue’s disclosure teaches (1) that the amount of imidazolium content in the membrane affects the ionic conductivity of the membrane and (2) the amount of functionalized graphene oxide filler in the membrane also affects the ionic conductivity of the membrane.
Therefore, it is the Examiner’s position that the ionic conductivity of the imidazolium membranes is a variable that is controlled by (1) the amount of ionic liquid/imidazolium functionality in graphene oxide in the membrane and (2) the amount of functionalized graphene oxide in the membrane. 
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the ionic conductivity of the membranes of Xu by optimizing the amount of ionic liquid bonded to the graphene oxide, so that the benefits of the increased conductivity achieved by the ionic liquid functionalization can be realized, while keeping the total filler content in the membrane at a desirably low level.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the graphene oxide/ionic liquid ratios recited in Claim 4, without undue experimentation.
The limitation “anion exchange membrane” is considered an intended use limitation of the claim.
It is the Examiner’s position that anions are structurally capable of exchanging in the membrane of Xu, because the abstract of Xu teaches that the ionic liquid structure has an associated anion.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 5, the membrane of Xu further comprises a base membrane, corresponding to the portion of the membrane corresponding to the poly(2,20-m-(phenylene)-5,50-bibenzimidazole (PBI) portion of the membrane (paragraph 3, column 2, page 923).
In reference to Claim 6, Xu teaches that PBI is a polymer electrolyte membrane (columns 1 and 2, page 922).
In reference to Claim 7, Xu teaches that the ionic liquid is 1-(3-aminopropyl)-3-methylimidazolium bromide (paragraph 3, column 2, page 923).
This teaches the limitations of Claim 7, wherein the ionic liquid is derived from (i.e. can be derived from) 1-(3-aminopropyl) imidazole.
Claim 7 is considered product-by-process claim 7.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
The Applicant argues that Xu does not teach “graphene oxide,” because Xu refers to the oxidized graphite materials of his invention as “graphite oxide.”
This argument is not persuasive, because, although Xu uses the term “graphite oxide,” he explicitly states “Graphite oxide (GO) consists of carbon, oxygen and hydrogen and is exfoliated into individual graphite oxide nanoplatelets in water because of the hydrophilic oxygen groups attached to the graphene sheets” (column 1, paragraph 3, page 923), and cites Jung, et al. (J. Phys. Chem. C, 2008, 112, 20264-20268) as a description of what is meant by “graphite oxide.”
Jung explicitly teaches that the oxidized graphite material of his invention is individual sheets of graphene oxide (Abstract).
It is further noted that the Abstract of Xu shows the “graphite oxide” material of his invention is exfoliated graphite oxide (i.e. an individual graphene oxide sheet). 
Therefore, it is the Examiner’s position that Xu teaches graphene oxide, as required by Claim 4.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721